DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (hereinafter “Guo”), US Pub. No. 2018/0173060.
Regarding claim 1, Guo teaches a method for driving a display panel comprising a first display region and a second display region, each of the first display region and the second display region comprising a plurality of first sub-pixel units (figs. 1-3, first backlight, second backlight, RGB subpixels, [0021]), the method comprising: obtaining a respective target grayscale of each of the first color sub-pixel units (fig. 3, grayscale signal); obtaining a respective first gamma voltage of each of the first color sub-pixel units located in the first display region 
Regarding claim 7, Guo teaches providing a first backlight to the first display region after the respective first gamma voltage is provided to each of the first color sub-pixel units located in the first display region (figs. 1-3, first and second backlights, first gamma voltage; [0021-0024]); providing a second backlight to the second display region after the respective second gamma voltage is provided to each of the first color sub-pixel units located in the second display region (figs. 1-3, second backlight, second gamma voltage; [0021-0024]).
Regarding claim 8, it is a driving device of claim 1 and is rejected on the same grounds presented above.
Regarding claim 14, it has similar limitations to those of claim 14 and is rejected on the same grounds.
Regarding claim 15, it is a display device of claim 8 and is rejected on the same grounds above.
Regarding claim 16, Guo teaches a display panel connected to the driving device, the display panel comprising a first display region and a second display region, each of the first display region and the second display region comprising a plurality of first color sub-pixel units (figs. 1-4, [0021-0024], first and second backlights, RGB subpixels); and a backlight assembly 
Allowable Subject Matter
Claims 2-6, 9-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests  “wherein obtaining the respective first gamma voltage of each of the first color sub-pixel units located in the first display region based on the respective target grayscale comprises obtaining the first gamma voltage corresponding to the target grayscale based on a preset first correspondence relationship between a grayscale and a gamma voltage, and wherein obtaining the respective second gamma voltage of each of the first color sub-pixel units located in the second display region based on the respective target grayscale comprises obtaining the second gamma voltage corresponding to the target grayscale based on a preset second correspondence relationship between a grayscale and a gamma voltage.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622